DETAILED ACTION
This action is in reply to the submission filed on 4/13/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 8 and amendments to claims 1, 9, 10 and 19 are acknowledged.
Claims 1-6, 9-17 and 19-21 are currently pending and have been examined under the effective filing date of 10/18/2017.
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Further clarifying claim language to correspond with the computerized method of the abstract, in this case, does not overcome the 101 rejection.  The added limitations of wireless communication, and processor function of position determination, and clarification of location of GPS sensors as being in the main terminal and sub terminal device are merely using computer technology to perform the judicial exception.  Regarding the 103 rejection, Examiner submits Shi to teach the limitations concerning mobile devices, and maintains Dyer as the primary reference to teach the added claim limitations of gathering updated distance information at predetermined times.
Regarding pages 13 and 14 of Applicant’s remarks, automation by computer technology is not a practical application of the abstract idea. Regarding pages 15 and 16, Examiner notes the broadest reasonable interpretation (BRI) of the three devices (a management apparatus, a terminal device, and a sub terminal device) as a server (Specification ¶0052; server 12 of the present exemplary embodiment is an example of the attendance status management apparatus of the present disclosure) and two mobile devices, and the BRI of the rate of time as an amount of time (Specification ¶0073; rate of the time during which the student is staying in the classroom with respect to one class time).  At least Dyer discloses the three components. (Dyer ¶0098; badge device 102, transceiver, relative distance, and base unit 108.)  Further, Dyer teaches determining an amount of time a sub terminal device is in a predetermined area; Bergdale teaches determining time stamps of location specific ticketing in relation to a main terminal for attendance purposes (¶0089); and Shi teaches attendance taking using a mobile teacher and mobile student terminal.  The combination of these features as shown in the rejection in this action teach the limitations of Applicant’s claims, and the motivation for combining these references is seen in the references and is cited by Examiner in this action. Additionally, Examiner maintains that the distance from the sub terminal (user’s device) and main terminal (bus device) in Bergdale is the driving force for triggering the attendance/payment.  The timing of beacon signal transmission does have an effect on the signal for determining the location of the sub terminal.  The systems cited use real time tracking, so the timing is very quick and accurate.  If Applicant wishes the timing in the claims to indicate the time period in which the attendance is to be taken, Dyer and Bergdale implement this feature in determining shift times (Dyer ¶0082; base unit may also receive the communication badge device at the end of the employee's shift, identify the employee, and determine the end time of the employee's shift) and bus routes/event times (Bergdale ¶0057; verification can be supplemented by being sure that the use of the ticket(s) is during a pre-determined period of time).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-17 and 19-21 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and 19 and their dependent claims recite a method and/or system for receive a signal indicating a position of a main and sub device at a predetermined time; determine whether or not the position of the sub device is a position within a predetermined distance of the main device, and determine whether or not the position of the sub device is a position within an area which is an attendance target according to the signal indicating the position of the main device and the signal indicating the position of the sub device; generate a rate of time the sub device during which the position of the sub device is the position within the area which is the attendance target, and update the distance information at every predetermined time according to a timing. Further, claims 1, 19, 5 and 9 recite receiving position/distance information from the main and/or sub device indicating a position of the main device and sub device position information and determines the attendance status; claims 6, 10-12 recite receiving the main/sub position from the main device or sub device. These limitations are directed to the abstract idea of organizing human activity in the form of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), without significantly more.  Further, these limitations are directed to the abstract idea of mental processes, as these claim limitations can be performed in the human mind.  Claims 14 and 15 recite outputting instructions of attendance information.  These limitations are directed to the abstract ideas above, with the exception of the mental process.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of an attendance status management apparatus, a processor,  processor function of position determination, clarification of location of GPS sensors as being in the main terminal and sub terminal device,  a beacon signal (claim 12), a main terminal device, a sub terminal device, biometric authentication (claim 11), GPS geo-fencing technology (claim 21); display an attendance status of an owner of the sub device based on the rate of time of the sub device; and display the attendance status of the owner as attendance, only in a case where the position of the main device according to the main position information is a position within the area which is the attendance target (claims 1 and 19); display the attendance status as attendance/absence where the position of the sub device is within/outside the attendance target (claims 2-4);  individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  As stated above, these additional elements as recited above merely use a computer as a tool to perform the abstract idea.  Therefore, the claims are not patent eligible. Additionally, wireless communication and terminal device transmits the beacon signal for the sub terminal device is seen to be well-understood, routine and conventional activity in MPEP 2106 – receiving and transmitting signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (Pub No. US 2017/0301029 A1) in view of Bergdale et al. (Pub. No. US 2015/0294515 A1), and in further view of Shi, Yong et al. (CN 105373981 A).
Regarding Claims 1 and 19, Dyer discloses an attendance status management apparatus comprising: (Dyer ¶0152; memory 506 may include an HR server application 507 that, when executed, may cause the processor 502 to process information from various sources)
a processor (Dyer ¶0004; communication device may further include a processor,) configured to:
	periodically receive a beacon signal indicating a position of a sub terminal device from the sub terminal device via a wireless communication at a predetermined timing; (Dyer ¶0098; wireless signal that can be detected by the transceiver of the communication badge device 102 to determine a relative distance between the communication badge device 102 and the transceiver (such as based on a received signals strength), from which the relative position (or physical location) of the communication badge device 102 can be determined.)
detect whether or not the position of the sub terminal device is a position within a predetermined distance from the main terminal device, and detect whether or not the position of the sub terminal device is a position within an area which is an attendance target according to the beacon signal indicating the position of the main terminal device and the beacon signal indicating the position of the sub terminal device, wherein the position of the main terminal device, the position of the sub terminal device, and a position of the attendance target are detected by the processor as global positioning system (GPS) information obtained by GPS sensors equipped in the main terminal device and the sub terminal device; (Dyer ¶0098; determine a relative distance between the communication badge device 102 and the transceiver (such as based on a received signals strength), from which the relative position (or physical location) of the communication badge device 102 can be determined.) (Dyer ¶0099; the activity data may be correlated to position data derived from a global positioning satellite (GPS) signal)
generate a rate of time of the sub terminal device during which the position of the sub terminal device is the position within the area which is the attendance target based on the detected position of the main terminal device, the detected position of the sub terminal device, and the detected position of the attendance target; and (Dyer ¶0091; system may process the activity data to determine time and attendance, detailed motion and intensity data, fine grain position data, rest and inactivity data, other data, or any combination thereof) (Dyer ¶0258; Users that have stepped outside for a break are depicted at 3604 with corresponding times, which may indicate how long the particular wearable element has been at that location. An extended break may indicate that the employee has dropped his or her employee badge. Further, in the illustrated example, a user that is supposed to be in the grocery section of the facility layout 3608 has been away from the assigned area for 25 minutes, as indicated at 3612.)
control the main terminal device to display an attendance status of an owner of the sub terminal device on a display of the main terminal device based on the rate of time of the sub terminal device in response to an operation performed on the main terminal device. (Dyer ¶0062; employee management system, a base unit…) (Dyer ¶0254; information presented in the display panel 3406 may be changed. In the current example, the user has selected the “Employees” tab from the plurality of tabs 3404, and the interface has display … time and attendance.)) 
wherein the processor is further configured to receive distance information indicating a distance between the main terminal device and the sub terminal device and sub terminal position information indicating a position of the sub terminal device, (Dyer ¶0098; determine a relative distance between the communication badge device 102 and the transceiver (such as based on a received signals strength), from which the relative position (or physical location) of the communication badge device 102 can be determined)
wherein the processor is further configured to update the distance information at every predetermined time according to a timing at which the terminal device transmits the beacon signal for the sub terminal device, (Dyer ¶0100; include one or more transceivers configured to communicate with one or more other devices in real-time via the network 104) Examiner notes real-time is a predetermined time.
wherein the processor performs the determination, based on the updated distance information and the received sub terminal position information. (Dyer ¶0098; determine a relative distance between the communication badge device 102 and the transceiver (such as based on a received signals strength), from which the relative position (or physical location) of the communication badge device 102 can be determined)
Dyer does not teach, however Bergdale discloses: periodically receive a beacon signal indicating a position of a main terminal device from the main terminal device via a wireless communication; and wherein the processor is configured to control the main terminal device to display the attendance status of the owner as attendance, only in a case where the position of the main terminal device according to the main terminal position information is a position within the area which is the attendance target. (Bergdale ¶0086; proximity detector works in concert with a bus navigation system so that the overall ticketing system can determine the condition of the person exiting the bus at the same time as detecting the location of the bus. The system may have a file respecting a fare zone map so that the location of the bus can be used to determine the appropriate fare to charge. The payment transaction is triggered by the condition of the person leaving the bus) Examiner notes the position of the main device is the location of the bus and the target area is the bus and the sub device is the user’s device.  Bergdale logs the attendance of the user by zone only when the location of the main device (bus) is within that particular zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Dyer with the known technique of location-specific target areas in Bergdale because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the assurance of location-based attendance. (Bergdale ¶0079; wireless proximity analysis, GPS and geo-fencing arc used as a form of secondary validation for entry verification)
Dyer as modified by Bergdale does not explicitly disclose wherein the main terminal device and the sub terminal device are portable devices communicated with the attendance status management apparatus via the wireless communication; however Shi does. (Shi Description; class attendance checking system, comprising a database, a background server and a mobile terminal, said mobile terminal comprises a teacher to mobile terminal and student mobile terminal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Dyer with the known technique of mobile devices in Shi because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more mobile system. (Shi Description; With the development of "" mobile internet, intelligent mobile phone platform self-contained sensor in combination with GIS, indoor and outdoor integrated development technology for positioning GPS, GPRS and other outdoor positioning system and RFID, WIFI, UWB and other indoor positioning system, it can achieve indoor position high precision positioning, the invention makes use of the advantage of the traditional classroom attendance system, upgrade to new Internet + class attendance system. attendance problem solving lesson process, improve teaching quality management, for teaching, the teacher, nature of educational regression)

Regarding Claim 2, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 1, 
wherein the processor is configured to control the main terminal device to display the attendance status of the owner as attendance, (Dyer ¶0254; information presented in the display panel 3406 may be changed. In the current example, the user has selected the “Employees” tab from the plurality of tabs 3404, and the interface has display … time and attendance.)) in a case where the position of the sub terminal device determined is the position within the predetermined distance from the main terminal device, and the position of the sub terminal device is the position within the area which is the attendance target. (Dyer ¶0091; wearable element may include heart rate, temperature, motion sensors, orientation sensors, other sensors or monitors, or any combination thereof, which measurement data can be included in the activity data. In certain embodiments, activity data may be analyzed to determine particular movements and may be correlated in time and space (and optionally in response to user input) to determine a particular action.)…¶0103; activity data may be processed to determine work score statistics for each employee. Such work score statistics may include attendance (made versus missed shifts percentage),)

Regarding Claims 3 and 4, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 1, 
wherein the processor is configured to control the main terminal device to display the attendance status of the owner as absence, (Dyer ¶0254; information presented in the display panel 3406 may be changed. In the current example, the user has selected the “Employees” tab from the plurality of tabs 3404, and the interface has display … time and attendance.)) in a case where the position of the sub terminal device determined unit is at least one of the position outside the predetermined distance from the main terminal device or the position outside the area which is the attendance target. (Dyer ¶0088; communication badge device may be processed to determine detailed motion and intensity data, position data (within a facility), audio signal processing data to determine audio interactions, time and attendance data…¶0103; activity data may be processed to determine work score statistics for each employee. Such work score statistics may include attendance (made versus missed shifts percentage),)

Regarding Claim 5, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 1,
wherein the processor is further configured to receive (Dyer Fig. 1; 124 transceiver) main terminal position information indicating a position of the main terminal device and sub terminal position information indicating a position of the sub terminal device, 
wherein the processor performs the determination, based on the main terminal position information and the sub terminal position information received. (Bergdale ¶0086; proximity detector works in concert with a bus navigation system so that the overall ticketing system can determine the condition of the person exiting the bus at the same time as detecting the location of the bus. The system may have a file respecting a fare zone map so that the location of the bus can be used to determine the appropriate fare to charge. The payment transaction is triggered by the condition of the person leaving the bus) Examiner notes the position of the main device is the location of the bus and the target area is the bus and the sub device is the user’s device.  Bergdale logs the attendance of the user by zone only when the location of the main device (bus) is within that particular zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Dyer with the known technique of location-specific target areas in Bergdale because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the assurance of location-based attendance. (Bergdale ¶0079; wireless proximity analysis, GPS and geo-fencing arc used as a form of secondary validation for entry verification)


Regarding Claims 6 and 9, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 5, 
wherein the processor receives the main terminal position information from the main terminal device or the sub terminal device (Dyer Fig. 29; receive data from a base unit,) and receives the sub terminal position information from the main terminal device or the sub terminal device. (Dyer ¶0081; communication badge device may be configured to track and record employee activities during a work shift, receive and send messages to the human resources system, the base unit, the computing device, other communication badge devices, or any combination thereof.)

Claim 10 is rejected on the same basis as claim 7, with the additional limitations of wherein the processor further receives main terminal position information indicating a position of the main terminal device. (Bergdale ¶0086; proximity detector works in concert with a bus navigation system so that the overall ticketing system can determine the condition of the person exiting the bus at the same time as detecting the location of the bus. The system may have a file respecting a fare zone map so that the location of the bus can be used to determine the appropriate fare to charge. The payment transaction is triggered by the condition of the person leaving the bus) Examiner notes the position of the main device is the location of the bus and the target area is the bus and the sub device is the user’s device.  Bergdale logs the attendance of the user by zone only when the location of the main device (bus) is within that particular zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Dyer with the known technique of location-specific target areas in Bergdale because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the assurance of location-based attendance. (Bergdale ¶0079; wireless proximity analysis, GPS and geo-fencing arc used as a form of secondary validation for entry verification)

Regarding Claim 11, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 5, 
wherein the processor receives the sub terminal position information obtained from the sub terminal device whose owner is authenticated by biometric authentication. (Dyer ¶0096; base unit 108 may include a biometric sensor configured to capture biometric data associated with an employee and to log in, authenticate, and dispense badges in response to a biometric match with biometric data included in employee data 118.)

Regarding Claim 12, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 1, 
wherein the main terminal device transmits a beacon signal to which a transmission target is attached, to the sub terminal device, and 
wherein the predetermined distance is a distance reached by the beacon signal. (Dyer ¶0098; RF signal sources 112 may be radio frequency identification (RFID) beacons that provide a wireless signal that can be detected by the transceiver of the communication badge device 102 to determine a relative distance between the communication badge device 102 and the transceiver.)

Regarding Claim 13, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 1, 
wherein the processor performs the determination for each attendance target where the attendance status of the owner of the sub terminal device is managed, and 
wherein the processor accumulates information indicating an attendance status of the owner to be managed, for each attendance target. (Dyer ¶0160; HR server application 507 can include a scheduling analytics module 528 that, when executed, may cause the processor 502 to process scheduling data, attendance data, and other data.)

Regarding Claims 14 and 15, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 13, 
wherein the processor is further configured to accept an output instruction of attendance information for displaying attendance status, 
wherein the processor generates the attendance information accepted, based on information acquired from the accumulated information representing the attendance status and outputs the attendance information to an external device. (Dyer ¶0129; communication badge device 102 can include a processor 202 coupled to a network 104 through a network interface 204. The processor 202 can be coupled to a memory 206. The processor 202 may be coupled to a base unit interface 208 configured to couple to the base unit 108. In some embodiments, the base unit interface 208 may include a recharge and communications interface. The base unit interface 208 may be coupled to a power management unit 210 that is coupled to a battery 212 and to the processor 202. The processor may also be coupled to a touchscreen display 214, which may be configured to display information, provide user-selectable options, and receive inputs from a user.)

Regarding Claim 16, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 14, 
wherein the attendance information includes information on a distance between the main terminal device and the sub terminal device. (Dyer ¶0099; communication badge device 102 may be configured to collect and store activity data, including motion data, motion intensity data, position or location data, audio data, environment data, other data, or any combination thereof.)

Regarding Claim 17, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 14, 
wherein the processor includes information indicating an attendance status of the owner to be managed, at every predetermined time, with respect to the attendance target. (Dyer; FIG. 27 depicts a graph of voltage versus time for two locator units.)

Regarding Claim 20, Dyer as modified by Bergdale and Shi discloses a non-transitory computer readable medium storing an attendance status management program causing a computer to function as: 
the processor of the attendance status management apparatus according to claim 1. (Dyer ¶0131; The memory 206 may be configured to store data and to store instructions that, when executed, may cause the processor 202 to perform a variety of functions.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (Pub No. US 2017/0301029 A1) in view of Bergdale et al. (Pub. No. US 2015/0294515 A1), Shi, Yong et al. (CN 105373981 A), and in further view of Cai (CN 105373981 A.)
Regarding Claim 21, Dyer as modified by Bergdale and Shi discloses the attendance status management apparatus according to claim 1. Dyer as modified by Bergdale and Shi does not disclose, but Cai discloses wherein the position of the attendance target representing the area is defined as GPS information of four corners of the attendance target having a rectangular shape in a plan view. (Cai Description, step 6) classroom position correct judgement: if position information is GPS, position coordinate information, then comparing the classroom in rectangle is otherwise outside of the classroom, if position information is fingerprint sensor, it is judged that the fence in the classroom is class, or else outside the classroom)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Dyer with the known technique of geofencing in Cai because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customization of area to track. (Cai Description, step 7; combining WIFI/GPRS/GPS and two-dimensional code cost low, easy to manufacture, and it greatly simplifies the checking step of the classroom)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629